Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 18-25 and 27-30
Cancelled: 26
Added: 32-34
Therefore, claims 1-25 and 27-34 are currently pending in the instant application.

Claim Interpretation
In view of the amendments, the claims 1-25 and 27-31 do not invoke, and have not been interpreted according to, 35 U.S.C. 112 (f).  

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with the argument, presented at page 10 lines 13-26 of Remarks,  that the scan controller 1659 of Hall is not connected with the board interface 1654 (Fig. 24B). It is clearly evident from the “double arrow” connection between the scan controller 1659 and the graphics processor 1659 that the scan controller 1659 is transmitting the control information to the LED driver 1653 through the graphics processor and the board interface 1654. The connection between the scan controller and the LED driver 1653 is highlighted below in the figure 24B of Hall. 

    PNG
    media_image1.png
    554
    600
    media_image1.png
    Greyscale

Applicant’s arguments, see Remarks, filed 08/11/2021, with respect to the rejection(s) of claim(s) 1-25 and 27-31 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall, Son and Roberge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18-22, 25 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 9,069,519 B1, hereinafter “Hall”), Son et al. (US 2018/0060014 A1, hereinafter “Son”) and Roberge et al. (US 2005/0128751 A1, hereinafter “Roberge”).

As to claim 18, Hall (Fig 24A, 24B) a display system, capable for standalone operating (Col. 21 lines 25-58) comprising: 
a portable board (1620; Col. 21 lines 25-27);
an arrangement of a plurality of light-emitting elements (LED 1610; Col. 23 lines 3-5) on said portable board (Fig. 24A);
a plurality of light-emitting element drivers (Fig. 24B element 1653; Col. 22 lines 4-7; Fig. 24C, 29C) on said portable board, one assigned for each of said plurality of light-emitting elements (Fig. 29C, each power source 1670 has a LED driver);
a light-emitting element driver (Fig. 24B element 1653; Col. 22 lines 4-7; Fig. 24C) on said portable board (Fig. 24A), one assigned for each of said plurality of light-emitting elements (1610);
a control system (Fig. 24B element 1625) on said portable board for controlling said light-emitting element drivers (1653; Col. 22 lines 59-62), a board communication system (Fig. 24B element 1651, 1654 and the communication lines connecting the different controllers/processors in the receiver circuit 1625) connectable to said plurality of light-emitting element drivers (1653), and 
a power supply (Fig. 24A element 1670; Col. 22 lines 4-7) on said portable board for supplying power to both said plurality of light-emitting element drivers and said control system (Col. 21 line 18 – Col. 23 lines 5);
wherein said board communication system comprises a board interface (Fig. 24B element 1654), that passes the data to be displayed to said light-emitting element drivers (1653) and a buffer (1655; 
wherein said control system further comprises a communications interface (1651), providing wireless communications (Fig. 29B; Col. 25 lines 40-43).
Hall does not disclose wherein said control system comprises a non-volatile data storage for storing the data to be displayed, and a controller, adapted for controlling said board communication system and said data storage;
a cable free power supply; and 
wherein said controller is further adapted for controlling said communications interface.
However, Son (Fig. 2) teaches wherein said control system (100) comprises a non-volatile data storage (203) for storing the data to be displayed (Para. 0055), and a controller (205), adapted for controlling said board communication system (209) and said data storage (203; Para. 0063), and
wherein said controller is further adapted for controlling said communications interface (209; Para. 0063).
It would have been obvious to one of ordinary the art to improve the base device of Hall. Son, as discussed above, discloses a known technique of using volatile memory to store necessary information that would be applicable to the base device of Hall. One of ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system (Son; Para. 0055). 
And, Roberge (Fig. 1) teaches a cable free power supply (1800; Para. 0196, 0199). 


As to claim 19, Hall (Fig. 24A, 24B, 29A) discloses the display system of claim 18, wherein said
control system (Fig. 24B element 1625) is further adapted for being in communication via said communications interface (Fig. 24B element 1651 and Fig. 29A element 1400) with a remote control device (Fig. 29A element 1800) for receiving control data for use by said controller and/or for being stored into said data storage (Col. 25 lines 10-21, 48-57).

As to claim 20, Hall (Fig. 24B, 29A) discloses the display system of claim 18, wherein said controller of said control system is adapted for being temporarily in communication via said communications interface (Fig. 24B element 1651, Fig. 29A element 1400) with an external processing device (Fig. 29A element 1800) for loading data into said data storage, for storing the data to be displayed (Col. 21 lines 48-58, the connection can be disconnected).

As to claim 21, Hall (Fig. 29A) discloses the display system of claim 20, wherein said controller of said control is adapted for handling such temporary communication when the external processing device is a general-purpose processing device (1850).

As to claim 22, Hall (Fig. 24A) discloses the display system of claim 18, wherein said power system comprises an energy storage (1670), being all or not rechargeable (Col. 22 lines 4-31).

As to claim 25, Hall (Fig. 24A) discloses the display system of claim 18, wherein said plurality of light-emitting element drivers (1653) are mounted on the back of said portable board (1620); and
said control system (1625) and/or power supply (1670) are installed behind said portable board (1620).

As to claim 27, Hall (Fig. 29B) discloses a single-tile configuration comprising a display system (Col. 6 lines 1-10, the display panels can be used a single panel display) in accordance with claim 18 and a remote-control device (1850) for providing control data to said display system, the display system being in wireless communication with said remote control device (Col. 25 lines 40-57).

As to claim 28, Hall (Fig. 29B) discloses the single-tile configuration comprising a display system (Col. 6 lines 1-10, the display panels can be used a single panel display) in accordance with claim 18 and an external processing device (1850),
wherein said display system is in wireless communication with said external processing device to wirelessly transmit video data and/or audio and/or control data to said data storage of said control (Col. 25 lines 40-57).

As to claim 29, Hall (Fig. 29B) discloses the single-tile configuration consisting of a display system (Col. 6 lines 1-10, the display panels can be used a single panel display) in accordance with claim 18, and an external processing device,
wherein said display system is in wireless communication with said external processing device to wirelessly transmit video data and/or audio, and/or control data to said data storage of said control system (Col. 25 lines 40-57).

As to claim 30, Hall (Fig. 29B) discloses a multiple-tile configuration comprising multiple display systems (1350) in accordance with claim 18, further comprising remote control devices and/or external processing devices (1850), each being in wireless communication (Col. 25 lines 40-57).

As to claim 31, Hall (Fig. 29B) the multiple-tile configuration of claim 30, wherein at least one of said multiple display systems is adapted to wirelessly transmit synchronization signals to at least one other of said multiple display systems that is further adapted to wirelessly receive such synchronization signals (Col. 25 lines 40-57),
wherein said at least one of said multiple display systems is adapted for operating as master tile
amongst the other of said multiple display systems being determined as slave tiles (Fig. 12A-C; Col. 9 lines 15-30, Col. 15 lines 30-67, Col. 16 lines 1-9).

	As to claim 32, Roberge teaches the display system of claim 18, wherein said power supply comprises a power transmitter and receiver (Para. 0199, The induction charging is charged through the receiver, and once charged the battery transmit power to the device. Hence, the power supply necessarily includes power receiver and transmitter. The office takes an official notice that it is well known in the art.). 

	As to claim 33, Roberge teaches the display system of claim 18, wherein said power transmitter and receiver includes an electromagnetic induction power transmitter and receiver (Para. 0199, As discussed above, the office takes an official notice that it is well known in the art.). 

	As to claim 34, Son teaches the display system of claim 18, wherein said buffer is physically separated from said non-volatile data storage (Fig. 2 element 203). 
As to claim 35, Son teaches the display system of claim wherein said controller includes a standard controller or microprocessor device (205; Para. 0063). 

8.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, Son and Roberge as applied to claim 18 above, and further in view of Sutherland et al. (US 2017/0032715 A1, hereinafter “Sutherland”).

As to claim 23, Hall does not explicitly disclose the display system of claim 18, further comprising another technology system used in combination with lighting and/or display functionality of said display system, said controller being adapted for operating said other technology system.
However, Sutherland teaches further comprising another technology module used in combination with lighting and/or display functionality of said display system, said controller being adapted for operating said other technology module (Para. 0007, 0156-0157). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Sutherland to include an audio technology in the device disclosed by Hall/Son/Roberge. The motivation would have been to play audio tracks also (Sutherland; Para. 0151).  

As to claim 24, Sutherland teaches the display system of claim 23, wherein said other technology system is an audio system (Para. 0007, speakers), said data storage system being further adapted for storing digital audio files (Para. 0013, 0094, 0151, a digital display/projector necessarily require digital video/audio signals).


Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Nimmer et al. (7,777,691 B1) discloses a plurality of display unit with a plurality of drivers (Fig. 1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625